Citation Nr: 1103994	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  07-39 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for hypertension, to include 
as secondary to service connected posttraumatic stress disorder 
(PTSD). 

2. Entitlement to an increased rating in excess of 50 percent for 
PTSD.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel


INTRODUCTION

The Veteran had active service with the United States Army from 
June 1971 to September 1972. 

These matters come before the Board of Veterans' Appeals (BVA or 
Board) from two rating decisions from the Department of Veterans 
Affairs (VA), Regional Office (RO) in Houston, Texas.  The 
December 2005 rating decision denied service connection for 
hypertension.  The July 2007 rating decision denied an increased 
rating for PTSD in excess of 50 percent. 

In November 2010 a Board hearing was held before the undersigned; 
a transcript is of record.  The hearing was to be held via 
videoconference.  However, the video equipment was not operable; 
the Veteran agreed to conduct the hearing via teleconference 
without the video feed. 

The issued of an increased rating for PTSD in excess of 50 
percent is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

Hypertension was not first manifested during active duty service 
or during the first post-service year; the preponderance of the 
evidence is against a finding that hypertension was caused or 
aggravated by military service or any service connected 
disability.



CONCLUSION OF LAW

The criteria for service connection of hypertension have not been 
met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letter 
dated September 2005.  The notification substantially complied 
with the specificity requirements of Dingess v. Nicholson, 19 
Vet. App. 473 (2006) identifying the five elements of a service 
connection claim; Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to obtain 
evidence.  

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696, (2009) 
(Reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.)  See also Mayfield 
v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Service treatment records have been associated with the claims 
file.  VA has obtained identified relevant VA treatment records 
and afforded the Veteran a physical examination.  The examination 
was adequate, as the examiner was able to review the claims file 
and provided an opinion with appropriate rationale.  The Veteran 
has submitted, or VA has obtained on his behalf, identified 
relevant private medical records.  The Veteran was afforded the 
opportunity to give testimony before the Board, which he did.  
All known and available records relevant to the issue on appeal 
have been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

Evidence

Service treatment records reveal no treatment for or complaints 
of hypertension in service.  At entry, the Veteran's blood 
pressure was 112/68, and at separation it was 120/72.  There is 
no indication of any elevated blood pressures in service. 

The Veteran testified that he was first diagnosed with 
hypertension in 1974, during a physical for work.  He has not 
submitted or identified any medical records documenting this 
allegation, however.  He states that he was told to watch his 
diet; he began taking medication for hypertension in 1985.  
Medical records from that period do show some elevated diastolic 
blood pressures, and the Veteran was monitored to an extent, but 
there is no indication of an actual diagnosis of hypertension or 
of a prescription for medication.  

Private medical evidence was received.  In an August 2005 letter 
Dr. HS reported that he is treating the Veteran for hypertension 
as well as diabetes mellitus and dyslipidemia, but provided no 
opinion as to the cause of the Veteran's hypertension, nor did 
Dr. HS note that the Veteran is diagnosed with PTSD. 

A VA examination was conducted in October 2005.  The examiner 
reviewed the claims file and noted the Veteran's in service and 
post service medical conditions. The examiner noted the Veteran's 
self reported history of being diagnosed with hypertension in 
1974, although there are no medical records evidencing diagnosis 
at that time. 

The examiner diagnosed the Veteran with hypertension.  He noted 
that the Veteran has diabetes mellitus and explained that it is 
well known that hypertension and diabetes mellitus are frequently 
related in patients with metabolic syndrome.  He also noted that 
the Veteran has PTSD.  The examiner explained that PTSD can cause 
blood pressure to be high when the PTSD is acting up, but he 
believes that it is not as likely as not that the Veteran's 
hypertension is caused by his PTSD.  He opined that the Veteran's 
hypertension is as likely as not caused by his chronic low back 
pain and his chronic pain condition and that it is related to or 
aggravated by his diabetes mellitus.  None of the conditions the 
examiner identified as related to hypertension are service 
connected. 

In a June 2006 letter Dr. JP, a private physician, reported that 
he was treating the Veteran for severe hypertension which 
requires medication.  He noted that the Veteran was diagnosed 
with anxiety/stress disorder and was seeing a psychiatrist at the 
VA.  He explained that anxiety and stress have a great deal to do 
with exacerbation of his blood pressure and encouraged the 
Veteran to continue treatment for his anxiety.  He did not 
indicate to what was meant by "exacerbate" or indicate to what 
extent the Veteran's hypertension and PTSD may be related.

At a February 2008 VA examination, at which the examiner reviewed 
the claims file, the Veteran reported that he had been diagnosed 
with hypertension "in about 1973" and had been on medication 
since 1985.  The examiner diagnosed essential hypertension and 
opined that it was not due to PTSD.  No rationale was offered.  
In April 2008, the examiner offered an addendum to his report, 
stating that a review of medical records indicated that the 
Veteran had hypertension since about 1973, but there was no 
evidence of any complications from the hypertension.  He 
therefore opined that hypertension was not aggravated by PTSD.

Analysis

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders 
diagnosed after discharge will still be service connected if all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d); 
see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases may be presumed to have been incurred in 
service, if they become manifest to a degree of ten percent or 
more within the applicable presumptive period.  Hypertension is a 
listed chronic disease for purposes of presumptive service 
connection and the applicable presumptive period is one year 
following separation from service.  38 U.S.C.A. §§ 1101(3), 
1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).    

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part of 
the original condition.  38 C.F.R. § 3.310(a).  

To establish service connection, there must be a competent 
diagnosis of a current disability; medical or, in certain cases, 
lay evidence of in-service occurrence or aggravation of a disease 
or injury; and competent evidence of a nexus between an in-
service injury or disease and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). Competent medical evidence is 
evidence provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, statements, 
or opinions.  Competent medical evidence may also include 
statements conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific articles 
and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  
Competent lay evidence is any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 
3.159(a)(2).  This may include some medical matters, such as 
describing symptoms or relating a contemporaneous medical 
diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the claimant. 

The Veteran alleges that his currently diagnosed hypertension is 
due to his service connected PTSD.  Direct and presumptive 
service connection are also considered. 

There is no reflection of any diagnosis of hypertension in 
service medical records, or notation of elevated blood pressures.  
The Veteran has not alleged, and the evidence does not show, that 
hypertension was first manifested on active duty.  Direct service 
connection is not warranted.

Presumptive service connection for hypertension is not warranted 
either.  There are no medical records documenting a diagnosis of 
hypertension, or even elevated blood pressures, within a year of 
the Veteran's September 1972 separation from service.  While the 
Veteran is competent to report past diagnoses as part of his 
medical history, as he is merely relating a fact based on a 
doctor's specialized medical knowledge and not his own 
conclusion, his allegations of the first manifestation of 
hypertension in 1973 are unsupported by the record.  The Veteran 
has reported various dates of onset of his hypertension, from 
1973 to 1974, to the "early 1970's."  Medical records from 
after that period fail to show a past diagnosis or findings of 
elevated blood pressures, and blood pressure readings soon after 
that period do not indicate chronic elevation.  The Veteran is 
not competent, through lay observation, to report his blood 
pressures, and he indicated at the hearing that no one had in 
fact taken blood pressure readings over this period.  Even if the 
Board were to find that blood pressures were elevated within one 
year of service, there are no readings or competent and credible 
lay statements showing that such would have been compensable.  A 
compensable evaluation for hypertension is warranted where there 
is diastolic pressure predominantly 100 or more, or; systolic 
pressure predominantly 160 or more, or; a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.  38 C.F.R. § 4.104, Code 7101.

Finally, service connection on a secondary basis is not 
warranted.  No competent evidence of record shows that PTSD 
caused or aggravated the Veteran's hypertension.  No doctor has 
indicated that PTSD causes hypertension; both Dr. JP and the 2005 
VA examiner state that PTSD can aggravate the condition.  Dr. JP 
did not provide detail as to his meaning, but the VA examiner 
explained that blood pressures can temporarily elevate blood 
pressures when PTSD is "acting up."  Further, the VA examiner 
identified several additional factors, including obesity, 
diabetes, and high cholesterol which were present to account for 
the hypertension.

The medical opinions of record show only that essential 
hypertension may have been episodically and intermittently 
exacerbated by PTSD.  PTSD did not cause the hypertension, nor 
did it chronically aggravate it beyond the natural progression.  
The temporary exacerbations opined on by the private and VA 
doctor do not support a finding of a chronic hypertension 
disability aggravated by PTSD.

While the Veteran believes that his PTSD caused his hypertension, 
as a layperson the Veteran is not competent to opine on a topic 
requiring specialized medical knowledge.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  This is not an example of a cause and effect 
relationship subject to lay observation, such as a broken leg or 
tinnitus following an explosion.  Layno v. Brown, 6 Vet. App. 465 
(1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).


ORDER

Service connection for hypertension is denied.


REMAND

The Veteran contends that his PTSD is worse than the 50 percent 
evaluation currently assigned. 

In July 2009 a VA examination was conducted in which the examiner 
opined that the Veteran's symptoms were predominately accounted 
for by his chronic alcoholism and mood disorder secondary to the 
alcoholism.  There is indication elsewhere that the Veteran was 
self medicating with alcohol, but the VA examiner reports that 
they are separate problems.  While he notes that drinking 
preceded the diagnosis of PTSD, he fails to address lay 
statements of long standing mental health problems prior to a 
formal diagnosis, or aggravation.

Further, the examiner indicated that psychiatric symptomatology 
could be attributed to either PTSD or to alcohol use, and 
separating them might be possible to some extent.

On remand, a new psychiatric examination to clarify the PTSD 
related symptomatology is required.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA PTSD review 
examination.  The claims file must be 
reviewed in conjunction with the examination.  
The examiner should opine as to whether 
service connected PTSD caused or aggravated 
the Veteran's abuse of alcohol.  Further, to 
the extent possible, the examiner should 
differentiate between the symptoms of PTSD 
and alcoholism and/or alcohol induced mood 
disorders.  If such is not possible, it must 
be clearly stated.

A full and complete rationale for all 
opinions expressed is required.  If the 
examiner feels that the requested opinion 
cannot be rendered without resorting to 
speculation, the examiner should state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or by a 
deficiency in the record or the examiner 
(i.e. additional facts are required, or the 
examiner does not have the needed knowledge 
or training).

2.  After undertaking any other development 
deemed essential in addition to that 
specified above, readjudicate the Veteran's 
claim for increased evaluation for PTSD.  If 
the decision remains adverse to the Veteran, 
provide him and his representative with a 
supplemental statement of the case and give 
them time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


